FOR THE EIGHTH CIRCUIT
                        United States Court of Appeals
                                          ___________

                                          No. 00-3596
                                          ___________

Clifford Lansdown, the                         *
Administrator of the Estate                    *
of Roger Dean Lansdown, Deceased,              *
                                               *
               Plaintiff-Appellant,            *
                                               *
               v.                              *
                                               *
Bill Chadwick, et al.,                         *        Appeal from the United States
                                               *        District Court for the
                Defendants-Appellees.          *        Western District of Arkansas
-------------------------------------------    *
                                               *
John Urban and Andy Urban,                     *
                                               *
               Plaintiffs-Appellants,          *
                                               *
               v.                              *
                                               *
Baxter County, Arkansas and                    *
Charlie Garrison,                              *
                                               *
               Defendants-Appellees.           *

                                   Submitted: May 16, 2001

                                 Filed: August 2, 2001, 2001
                                        ___________
Before MCMILLIAN and BEAM, Circuit Judges, and KYLE, District Judge.1
                            _________


KYLE, District Judge.

       Appellants in these consolidated cases appeal from the district court's2 adverse
grant of summary judgment in their civil rights actions. After a de novo review of the
record, we conclude that the district court's judgment was correct and should be
affirmed. See Roberson v. Hayti Police Dept., 241 F.3d 992, 994 (8th Cir. 2001).

      These actions arise out of a series of events that occurred on February 8, 1997,
in Gassville, Arkansas. The district court's opinion sufficiently relates the events of that
date. We therefore set forth below only an abbreviated version of those events.

       On February 8, 1997, William Chadwick (“Chadwick”), a part-time patrol
officer for the City of Gassville, responded to a call that someone had driven a truck
through a wall at Plumlee Tire building, Roger Lansdown's (“Lansdown's”) place of
employment. While en route to Plumlee Tire, Chadwick received another call from the
dispatcher stating that he was to respond to a gas “drive off” at the Citgo station in
Gassville where a man driving a truck and wearing a ski mask had driven off without
paying for his gas, and had written “God” at the top of the clerk's charge book. Upon
Chadwick's arrival at the gas station, the clerk informed him that the person had driven
to the house across the street. The truck was visible from the gas station, and
Chadwick recognized it as belonging to Lansdown.


       1
           The Honorable Richard H. Kyle, United States District Judge for the
District of Minnesota, sitting by designation.
       2
         The Honorable H. Franklin Waters, United States District Court Judge for
the Western District of Arkansas.
                                             2
       Chadwick knew Lansdown, and knew that he had a history of mental illness, as
well as a propensity for violence. Chadwick observed Lansdown as he poured gasoline
on various areas of his property and lit them on fire. Lansdown's neighbor, who had
also witnessed Lansdown's behavior that day, informed Chadwick that, about a week
earlier, Lansdown had quit taking his medication. Chadwick suspected that Lansdown
had guns in the house because a few months earlier Chadwick was at a yard sale of
Lansdown's where Lansdown had shown him a rifle and a shotgun.

       Chadwick watched as Lansdown broke the back door of his house to obtain
entry. Lansdown then turned to Chadwick and stated “Sorry, Bill.” A few moments
later, Lansdown jumped through the front window of his home–shattering the glass,
posted a page from the bible on a tree in his front lawn, and retreated back into his
home through the broken window. Next, Lansdown was observed setting fire to the
living room and heading toward the back of his house. Fearing that Lansdown was
armed, Chadwick told Lansdown's neighbor not to attempt a rescue. Chadwick then
called for assistance.

       Shortly after Chadwick's call, law enforcement personnel and firefighters began
arriving at Lansdown's home, including firefighters John Urban and his son Andy
Urban. Andy Urban approached the house with his fire hose and was stopped by a
police officer who told him that he could not enter the house because there was a man
with a gun inside. After about five minutes the firefighters received permission from
the police officers to start spraying the house with water. Prior to this time, however,
a police officer had erected crime scene tape around the house, which a firefighter had
torn in half. When Andy Urban approached the house, he was forced to go under the
crime scene tape and inadvertently ripped the tape again. This angered some of the
police officers, and what happened next was aptly described by the district court as a
“turf war” between some of the firefighters and officers at the scene. At some point
during the altercation, John Urban went to help Andy and was struck by a police
officer. Both Urbans were threatened with arrest, but were never actually arrested.

                                           3
The altercation was quickly broken up by a sergeant with the Baxter County Sheriff's
Office.

       In the meantime, Lansdown had retreated to his bedroom and was laying on his
bed face down; the other side of his house was on fire. At one point, Andy Urban
observed Lansdown through an open window and stated “you know we need to get him
out of there.” A police officer standing nearby replied, “No, let the f–ker die.” Andy
Urban did not attempt to rescue Lansdown, nor did any of the other law enforcement
personnel or firefighters attempt to extract Lansdown from the smoke-filled room.

       Thirty to forty minutes after Lansdown had started his house on fire, he was
pronounced dead from smoke and soot inhalation. The cause of death was determined
to be suicide.

        In September 1999, the Estate of Roger Lansdown filed a civil rights action
against Chadwick, Ken Hopman, the deputy sheriff of Baxter County, Baxter County,
the City of Gassville, and Charles Garrison, former sheriff of Baxter County. John and
Andy Urban filed a civil rights action against Baxter County and Charles Garrison. The
district court granted summary judgment in favor of all defendants on all claims.

        The district court determined that the Estate sued the police officers in their
official capacities only,3 that Lansdown's constitutional rights were not violated, and,
without a constitutional violation, the Estate's claims for supervisory and governmental
liability must fail. The district court concluded, and we agree, that, although the events
of that day indicated a lack of professionalism on the part of those hired to serve the
community, they did not rise to the level of constitutional violations; Lansdown “was


      3
          Because of an imminent trial date, the district court denied the Estate's
Motion to Amend its Complaint to include claims against the police officers in their
individual capacities.
                                            4
wholly responsible for the situation that created the danger to his life.” As for the
Urban's Fourth Amendment claims, the district court held that the Urbans had not been
seized by the police officers pursuant to an unconstitutional policy or custom of Baxter
County or the Baxter County Sheriff's Department, which is necessary to establish
supervisory or municipality liability.4

       We have carefully reviewed the record before us and find it unnecessary to
modify or to elaborate upon the district court's thorough, well-reasoned analysis. In
particular, we adopt the district court's overall assessment of this case:

      [W]e feel compelled to say we are not without sympathy for Lansdown
      and those surviving him. The situation was extremely unfortunate and
      certain of the defendants' actions indicate carelessness, incompetence, and
      an extreme lack of professionalism that one would not expect to see
      exhibited by those empowered to serve and protect. In particular, the
      court finds appalling the altercation (or “turf war”) that occurred between
      the defendants and the firefighters and the inexcusable statement
      attributed to on or more of the officers upon observing Lansdown's body
      through the window.

      Accordingly, we affirm for the reasons stated in the district court's opinion.

A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      4
         The district court declined to exercise jurisdiction over the remaining state
law claims.
                                           5